Citation Nr: 0303412	
Decision Date: 02/27/03    Archive Date: 03/05/03

DOCKET NO.  01-09 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to an effective date earlier than July 5, 2000 
for the assignment of an increased rating to 30 percent for 
the veteran's service-connected residuals of a right knee 
injury with chondromalacia.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The veteran had active service from January 1973 to February 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 decision by the Togas, 
Maine, Department of Veterans Affairs (VA) Regional Office 
(RO) which granted an increased rating to 30 percent for the 
veteran's service-connected right knee disability, effective 
from July 5, 2000.  The veteran disagreed with the effective 
date of the 30 percent evaluation and this appeal ensued.  
Thereafter, the veteran moved, and his file was transferred 
to the Boston, Massachusetts VARO.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
redefined the obligations of VA with respect to its duty-to-
assist obligation.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In the instant case, the veteran's claim for an increased 
rating was received in July 2000, and was pending when the 
VCAA of 2000 was signed into law.  

On review of the claims file, it is conspicuously apparent 
that notification to the veteran of his right to due process 
under the VCAA of 2000 was ignored by the both the Togas, 
Maine VARO and the Boston, Massachusetts VARO.  Specifically, 
the veteran was never notified of the new legislation or 
provided with any of the pertinent regulations under Act in 
the statement of the case (SOC) issued in September 2001.  
Nor was any correspondence sent to the veteran at any time 
informing him of his due process rights under VCAA up until 
the time the file was transferred to the Board in May 2002.  
The record, as currently constituted, does not indicate 
whether the veteran was advised that he could submit evidence 
nor does it indicate if he was asked whether he had received 
any recent treatment for his right knee disability.  
Furthermore, the veteran was not informed of what evidence he 
is expected to provide VA or what evidence VA will obtain.  

When a claim has been pending since prior to the enactment of 
the VCAA, and the RO has had the file in its possession and 
has issued a SOC and other correspondence to the veteran 
subsequent to the date of enactment of VCAA, it should not be 
the responsibility of the Board, in the first instance, to 
provide the veteran with notification of a change in 
regulations.  

In view of the changes in the law brought about by the VCAA 
of 2000, and the lack of any compliance with that Act, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new law 
and to ensure the veteran's receipt of due process of law.  
38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (2002).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures of 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 are fully 
complied with and satisfied.  

2.  The RO should take appropriate steps 
to obtain from the veteran the names and 
addresses of all VA and non-VA medical 
care providers who treated him for his 
service-connected right knee disability 
since July 1999.  Based on his response, 
the RO should attempt to obtain copies of 
all such records from the identified 
treatment sources, including any VA 
treatment records since July 1999, and 
associate them with the claims folder.  

3.  After the requested development has 
been completed, the RO should again 
review the veteran's claim.  The RO 
should adjudicate the merits of the 
claims based on all the evidence of 
record and all governing legal authority, 
including the Veterans Claims Assistance 
Act of 2000.  If the decision remains 
adverse to the veteran, he and his 
representative should be issued a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 


directs the ROs to provide expeditious handling of all cases 
that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  




		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).  

